DETAILED ACTION
Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 1, 8 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16827334 and 16827374 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because please see table below:
Current App#16/827401
APP#16827334
APP#16827374
1. A method of implementing a communication network, the method comprising:
instantiating one or more network instances of the communication network, each of the network instances configured to provide a configured set of services that are associated with controlled access to a set of user equipment (UE);
determining that a first UE has entered a service area for the communication network;
determining that the first UE is provisioned to access the communication network and identifying an access profile for the first UE;
analyzing the access profile for the first UE and the configured sets of services for the instantiated network instances; and
in response to determining that the access profile matches security capabilities of a configured set of services for one of the instantiated network instances, enabling the first UE to securely access the matching instantiated network instance.
1. A method of implementing a communication network, the method comprising:
instantiating a first network slice instance and a second network slice instance on the communication network, each of the first and second network instances configured to provide a configured set of services that are accessible to a controlled set of devices;
determining that a first device has authenticated or registered with the communication network or has entered a service area for the communication network:
determining that the first device is provisioned to access the communication network and identifying a service profile for the first device;
analyzing the service profile for the first device and the configured sets of services for the instantiated first and second network instances;
based on the analyzing the service profile for the first device and the configured sets of services for the instantiated first and second network instances, determining the that the service profile for the first device matches a configured the configured set of services for one of the instantiated first network instances instance;
based on the analyzing the service profile for the first device and the configured sets of services for the instantiated first and second network instances, determining that the service profile for the first device does not match the configured set of services for the instantiated second network instance;
determining that no service profiles for other devices match the configured set of services for the instantiated second network instance:
in response to determining that the service profile for the first device matches-a configured the configured set of services for one of the instantiated first network instances instance, enabling the first device to access the matching instantiated first network instance; and

in response to (i) determining that the service profile for the first device does not match the configured set of services for the instantiated second network instance and (ii) determining that no service profiles for other devices match the configured set of
services for the instantiated second network instance, deactivating the instantiated second network instance.
1. A method of managing access to a 4G LTE cellular communication network, the method comprising:
instantiating one or more network instances of the 4G LTE cellular communication network, each of the network instances configured to provide a configured set of services that are accessible to a controlled set of user equipment (UE);
determining, by a dedicated node in the 4G LTE cellular communication network, that a first UE has entered a service area for the 4G LTE cellular communication network;
determining that the first UE is provisioned to access the 4G LTE cellular communication network and identifying a service profile for the first UE stored in relation to the 4G LTE cellular communication network, the service profile including values selected by a user or a subscribing entity of the UE for a set of parameters, wherein the first UE is determined to be provisioned to access the 4G LTE cellular communication network by virtue of being included on a list of UEs provided to the 4G LTE cellular communication network;
analyzing the service profile for the first UE by comparing the values for the set of parameters included in the service profile against the configured sets of services for the instantiated network instances;
in response to determining that the values for the set of parameters included in the service profile matches a configured set of services for one of the instantiated network instances, enabling the first UE to access the matching instantiated network instance; and
in response to determining that none of the configured set of services of the instantiated network instances match the values for the set of parameters included in the service profile of the first UE, instantiating an additional network instance that is configured to substantially meet the service profile of the first UE and enabling the first UE to access the additional network instance.
8. A system comprising:
one or more processors;
a memory in communication with the one or more processors, the memory having computer-readable instructions stored thereupon which, when executed by the one or more processors, cause the system to perform operations comprising:
instantiating one or more network instances of a communication network, each of the network instances configured to provide a configured set of services that are associated with controlled access to a set of UEs;
determining that a first UE has entered a service area for the communication network;
determining that the first UE is provisioned to access the communication network and identifying an access profile for the first UE;
analyzing the access profile for the first UE and the configured sets of services for the instantiated network instances; and
based on the analyzing, in response to determining that the access profile matches security capabilities of a configured set of services for one of the instantiated network instances, enabling the first UE to securely access the matching instantiated network instance.
1. A method of implementing a communication network, the method comprising:
instantiating a first network slice instance and a second network slice instance on the communication network, each of the first and second network instances configured to provide a configured set of services that are accessible to a controlled set of devices;
determining that a first device has authenticated or registered with the communication network or has entered a service area for the communication network:
determining that the first device is provisioned to access the communication network and identifying a service profile for the first device;
analyzing the service profile for the first device and the configured sets of services for the instantiated first and second network instances;
based on the analyzing the service profile for the first device and the configured sets of services for the instantiated first and second network instances, determining the that the service profile for the first device matches a configured the configured set of services for one of the instantiated first network instances instance;
based on the analyzing the service profile for the first device and the configured sets of services for the instantiated first and second network instances, determining that the service profile for the first device does not match the configured set of services for the instantiated second network instance;
determining that no service profiles for other devices match the configured set of services for the instantiated second network instance:
in response to determining that the service profile for the first device matches-a configured the configured set of services for one of the instantiated first network instances instance, enabling the first device to access the matching instantiated first network instance; and

in response to (i) determining that the service profile for the first device does not match the configured set of services for the instantiated second network instance and (ii) determining that no service profiles for other devices match the configured set of
services for the instantiated second network instance, deactivating the instantiated second network instance.
1. A method of managing access to a 4G LTE cellular communication network, the method comprising:
instantiating one or more network instances of the 4G LTE cellular communication network, each of the network instances configured to provide a configured set of services that are accessible to a controlled set of user equipment (UE);
determining, by a dedicated node in the 4G LTE cellular communication network, that a first UE has entered a service area for the 4G LTE cellular communication network;
determining that the first UE is provisioned to access the 4G LTE cellular communication network and identifying a service profile for the first UE stored in relation to the 4G LTE cellular communication network, the service profile including values selected by a user or a subscribing entity of the UE for a set of parameters, wherein the first UE is determined to be provisioned to access the 4G LTE cellular communication network by virtue of being included on a list of UEs provided to the 4G LTE cellular communication network;
analyzing the service profile for the first UE by comparing the values for the set of parameters included in the service profile against the configured sets of services for the instantiated network instances;
in response to determining that the values for the set of parameters included in the service profile matches a configured set of services for one of the instantiated network instances, enabling the first UE to access the matching instantiated network instance; and
in response to determining that none of the configured set of services of the instantiated network instances match the values for the set of parameters included in the service profile of the first UE, instantiating an additional network instance that is configured to substantially meet the service profile of the first UE and enabling the first UE to access the additional network instance.
15. A non-transitory computer-readable medium including computer-executable instructions that, if executed by a computing device, cause the computing device to perform operations comprising:
instantiating one or more network instances of a communication network, each of the network instances configured to provide a configured set of services that are associated with controlled access to a set of UEs;
determining that a first UE has entered a service area for the communication network;
determining that the first UE is provisioned to access the communication network and identifying an access profile for the first UE;
analyzing the access profile for the first UE and the configured sets of services for the instantiated network instances; and
based on the analyzing, in response to determining that the access profile matches security capabilities of a configured set of services for one of the instantiated network instances, enabling the first UE to securely access the matching instantiated network instance.
16. The non-transitory computer-readable medium of claim 15, further comprising computer-executable instructions that, if executed by a computing device, cause the computing device to perform operations comprising:
based on the analyzing, in response to determining that none of the configured set of services of the instantiated network instances match the access profile of the first UE, instantiating an additional network instance that is configured to substantially meet the access profile of the first UE and enabling the first UE to securely access the additional network instance.
1. A method of implementing a communication network, the method comprising:
instantiating a first network slice instance and a second network slice instance on the communication network, each of the first and second network instances configured to provide a configured set of services that are accessible to a controlled set of devices;
determining that a first device has authenticated or registered with the communication network or has entered a service area for the communication network:
determining that the first device is provisioned to access the communication network and identifying a service profile for the first device;
analyzing the service profile for the first device and the configured sets of services for the instantiated first and second network instances;
based on the analyzing the service profile for the first device and the configured sets of services for the instantiated first and second network instances, determining the that the service profile for the first device matches a configured the configured set of services for one of the instantiated first network instances instance;
based on the analyzing the service profile for the first device and the configured sets of services for the instantiated first and second network instances, determining that the service profile for the first device does not match the configured set of services for the instantiated second network instance;
determining that no service profiles for other devices match the configured set of services for the instantiated second network instance:
in response to determining that the service profile for the first device matches-a configured the configured set of services for one of the instantiated first network instances instance, enabling the first device to access the matching instantiated first network instance; and

in response to (i) determining that the service profile for the first device does not match the configured set of services for the instantiated second network instance and (ii) determining that no service profiles for other devices match the configured set of
services for the instantiated second network instance, deactivating the instantiated second network instance.
1. A method of managing access to a 4G LTE cellular communication network, the method comprising:
instantiating one or more network instances of the 4G LTE cellular communication network, each of the network instances configured to provide a configured set of services that are accessible to a controlled set of user equipment (UE);
determining, by a dedicated node in the 4G LTE cellular communication network, that a first UE has entered a service area for the 4G LTE cellular communication network;
determining that the first UE is provisioned to access the 4G LTE cellular communication network and identifying a service profile for the first UE stored in relation to the 4G LTE cellular communication network, the service profile including values selected by a user or a subscribing entity of the UE for a set of parameters, wherein the first UE is determined to be provisioned to access the 4G LTE cellular communication network by virtue of being included on a list of UEs provided to the 4G LTE cellular communication network;
analyzing the service profile for the first UE by comparing the values for the set of parameters included in the service profile against the configured sets of services for the instantiated network instances;
in response to determining that the values for the set of parameters included in the service profile matches a configured set of services for one of the instantiated network instances, enabling the first UE to access the matching instantiated network instance; and
in response to determining that none of the configured set of services of the instantiated network instances match the values for the set of parameters included in the service profile of the first UE, instantiating an additional network instance that is configured to substantially meet the service profile of the first UE and enabling the first UE to access the additional network instance.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1- 3, 5, 8- 10, 12, 15- 16, 18 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kodaypak et al. (US Pub. No. 2018/0359337 A1), hereafter Rajendra.

	Regarding claim 1, Rajendra teaches a method of implementing a communication network (see Fig. 1- 2 and [0021, 0029]), the method comprising:
	instantiating one or more network instances of the communication network, each of the network instances configured to provide a configured set of services that are associated with controlled access to a set of user equipment (UE) (see [0032]… UEs 1-N (202.sub.1-202.sub.N) can transmit a request for a service (e.g., streaming video, navigation service, content delivery service, emergency service, etc.) via an access point of the radio networks 204. On receiving the request, the radio network control component 104 can provide a trigger to the service abstraction component 102, which can then determine a type of the service, the quality of experience (QoE) expected for the service, information related to the access network (e.g., from RAN data store 206), information related to the transport routers 208 (e.g., from the transport network control component 106), etc., to provide a trigger (e.g., with information regarding service requirements/attributes for a particular class of devices, latency, network conditions, location of access point, etc.) to the core network control component 108. Based on the trigger, the core network control component 108 can determine whether to utilize a pre-dedicated core network slice, update the pre-dedicated core network slice, or instantiate a new core network slice of the core network slices 1-M (210.sub.1-210.sub.M; wherein M is most any natural number) to handle the requested service….; further see [0035, 0039- 0040]);
	determining that a first UE has entered a service area for the communication network (see [0054] and Fig. 8 …trigger data, associated with a service request received from a UE that is located in a specified area, can be received. As an example, the trigger data can comprise information related to the type of service, service attributes, class of the requesting device, current network conditions (e.g., load, performance, etc.), location of the access point and/or UE, event data, and/or latency specifications of the service, etc…);
	determining that the first UE is provisioned to access the communication network and identifying an access profile for the first UE; analyzing the access profile for the first UE and the configured sets of services for the instantiated network instances; and in response to determining that the access profile matches security capabilities of a configured set of services for one of the instantiated network instances, enabling the first UE to securely access the matching instantiated network instance (see Fig. 8 #804…it can be determined whether target service attributes (e.g., latency, performance, etc.) can be met by utilizing an existing core network slice. As an example, parameters such as, current load, performance data, historical data, location, etc., of the existing core network slices can be evaluated to facilitate the determination. If determined that the target service attributes can be met by utilizing an existing core network slice, then at 806, the existing core network slice can be allocated to serve traffic associated with the service…; now refer to [0037]…. As an example, the slice management component 402 can select an optimal core network slice (existing or new) that is customized for a service requested by a UE based on information (e.g., received from the service abstraction component 102 and/or radio network control component 104), such as, but not limited to, a UE profile (e.g., comprising UE type data (e.g., IoT, smartphone, tablet, etc.) UE category (CAT-0, CAT-1, CAT-3/4, CAT-M, and the like), usage types, access priority, communication and mobility characteristics, access technology supported by the UE, billing characteristics, etc.), UE location (e.g., geographical location, home or roaming/visiting, etc.), service(s) requested (e.g., type of service), UE and/or network/business based policies, local and/or global network load and/or performance conditions (e.g., real-time and/or current network load and/or performance), etc.; now refer to Fig. 8 #806…If determined that the target service attributes can be met by utilizing an existing core network slice, then at 806, the existing core network slice can be allocated to serve traffic associated with the service).

	Regarding claim 2, Rajendra teaches as per claim 1, further comprising: based on the analyzing, in response to determining that none of the configured set of services of the instantiated network instances match the access profile of the first UE, instantiating an additional network instance that is configured to substantially meet the access profile of the first UE and enabling the first UE to securely access the additional network instance; see Fig. 8 #809... if determined that the target service attributes cannot be met by utilizing an existing core network slice and its associated functions, then at 808, a new core network slice can be readily instantiated. In an aspect, the new core network slice can be customized to handle the service for the class of the UE and/or can be localized (e.g., located in close proximity to the UE/access point).

	Regarding claim 3, Rajendra teaches as per claim 1, wherein the analyzing is performed by a machine learning component (see Fig. 6B #604 AI component; further see [0048- 0049]).


	Regarding claim 5, Rajendra teaches as per claim 1, wherein the analyzing comprises determining a service level agreement associated with the first UE; see [0037].

	Regarding claim 8, Rajendra teaches a system comprising: one or more processors; a memory in communication with the one or more processors, the memory having computer-readable instructions stored thereupon which, when executed by the one or more processors, cause the system to perform operations comprising (see Fig. 1- 2 and [0021, 0029]):
	instantiating one or more network instances of the communication network, each of the network instances configured to provide a configured set of services that are associated with controlled access to a set of user equipment (UE) (see [0032]… UEs 1-N (202.sub.1-202.sub.N) can transmit a request for a service (e.g., streaming video, navigation service, content delivery service, emergency service, etc.) via an access point of the radio networks 204. On receiving the request, the radio network control component 104 can provide a trigger to the service abstraction component 102, which can then determine a type of the service, the quality of experience (QoE) expected for the service, information related to the access network (e.g., from RAN data store 206), information related to the transport routers 208 (e.g., from the transport network control component 106), etc., to provide a trigger (e.g., with information regarding service requirements/attributes for a particular class of devices, latency, network conditions, location of access point, etc.) to the core network control component 108. Based on the trigger, the core network control component 108 can determine whether to utilize a pre-dedicated core network slice, update the pre-dedicated core network slice, or instantiate a new core network slice of the core network slices 1-M (210.sub.1-210.sub.M; wherein M is most any natural number) to handle the requested service….; further see [0035, 0039- 0040]);
	determining that a first UE has entered a service area for the communication network (see [0054] and Fig. 8 …trigger data, associated with a service request received from a UE that is located in a specified area, can be received. As an example, the trigger data can comprise information related to the type of service, service attributes, class of the requesting device, current network conditions (e.g., load, performance, etc.), location of the access point and/or UE, event data, and/or latency specifications of the service, etc…);
	determining that the first UE is provisioned to access the communication network and identifying an access profile for the first UE; analyzing the access profile for the first UE and the configured sets of services for the instantiated network instances; and based on the analyzing, in response to determining that the access profile matches security capabilities of a configured set of services for one of the instantiated network instances, enabling the first UE to securely access the matching instantiated network instance (see Fig. 8 #804…it can be determined whether target service attributes (e.g., latency, performance, etc.) can be met by utilizing an existing core network slice. As an example, parameters such as, current load, performance data, historical data, location, etc., of the existing core network slices can be evaluated to facilitate the determination. If determined that the target service attributes can be met by utilizing an existing core network slice, then at 806, the existing core network slice can be allocated to serve traffic associated with the service…; now refer to [0037]…. As an example, the slice management component 402 can select an optimal core network slice (existing or new) that is customized for a service requested by a UE based on information (e.g., received from the service abstraction component 102 and/or radio network control component 104), such as, but not limited to, a UE profile (e.g., comprising UE type data (e.g., IoT, smartphone, tablet, etc.) UE category (CAT-0, CAT-1, CAT-3/4, CAT-M, and the like), usage types, access priority, communication and mobility characteristics, access technology supported by the UE, billing characteristics, etc.), UE location (e.g., geographical location, home or roaming/visiting, etc.), service(s) requested (e.g., type of service), UE and/or network/business based policies, local and/or global network load and/or performance conditions (e.g., real-time and/or current network load and/or performance), etc.; now refer to Fig. 8 #806…If determined that the target service attributes can be met by utilizing an existing core network slice, then at 806, the existing core network slice can be allocated to serve traffic associated with the service).

	Regarding claim 9, Rajendra teaches as per claim 8, further comprising: based on the analyzing, in response to determining that none of the configured set of services of the instantiated network instances match the access profile of the first UE, instantiating an additional network instance that is configured to substantially meet the access profile of the first UE and enabling the first UE to securely access the additional network instance; see Fig. 8 #809... if determined that the target service attributes cannot be met by utilizing an existing core network slice and its associated functions, then at 808, a new core network slice can be readily instantiated. In an aspect, the new core network slice can be customized to handle the service for the class of the UE and/or can be localized (e.g., located in close proximity to the UE/access point).

	Regarding claim 10, Rajendra teaches as per claim 8, wherein the analyzing is performed by a machine learning component (see Fig. 6B #604 AI component; further see [0048- 0049]).

	Regarding claim 12, Rajendra teaches as per claim 8, wherein the analyzing comprises determining a service level agreement associated with the first UE; see [0037].

	Regarding claim 15, Rajendra teaches a non-transitory computer-readable medium including computer-executable instructions that, if executed by a computing device, cause the computing device to perform operations comprising (see Fig. 1- 2 and [0021, 0029]):
	instantiating one or more network instances of the communication network, each of the network instances configured to provide a configured set of services that are associated with controlled access to a set of user equipment (UE) (see [0032]… UEs 1-N (202.sub.1-202.sub.N) can transmit a request for a service (e.g., streaming video, navigation service, content delivery service, emergency service, etc.) via an access point of the radio networks 204. On receiving the request, the radio network control component 104 can provide a trigger to the service abstraction component 102, which can then determine a type of the service, the quality of experience (QoE) expected for the service, information related to the access network (e.g., from RAN data store 206), information related to the transport routers 208 (e.g., from the transport network control component 106), etc., to provide a trigger (e.g., with information regarding service requirements/attributes for a particular class of devices, latency, network conditions, location of access point, etc.) to the core network control component 108. Based on the trigger, the core network control component 108 can determine whether to utilize a pre-dedicated core network slice, update the pre-dedicated core network slice, or instantiate a new core network slice of the core network slices 1-M (210.sub.1-210.sub.M; wherein M is most any natural number) to handle the requested service….; further see [0035, 0039- 0040]);
	determining that a first UE has entered a service area for the communication network (see [0054] and Fig. 8 …trigger data, associated with a service request received from a UE that is located in a specified area, can be received. As an example, the trigger data can comprise information related to the type of service, service attributes, class of the requesting device, current network conditions (e.g., load, performance, etc.), location of the access point and/or UE, event data, and/or latency specifications of the service, etc…);
	determining that the first UE is provisioned to access the communication network and identifying an access profile for the first UE; analyzing the access profile for the first UE and the configured sets of services for the instantiated network instances; and based on the analyzing, in response to determining that the access profile matches security capabilities of a configured set of services for one of the instantiated network instances, enabling the first UE to securely access the matching instantiated network instance (see Fig. 8 #804…it can be determined whether target service attributes (e.g., latency, performance, etc.) can be met by utilizing an existing core network slice. As an example, parameters such as, current load, performance data, historical data, location, etc., of the existing core network slices can be evaluated to facilitate the determination. If determined that the target service attributes can be met by utilizing an existing core network slice, then at 806, the existing core network slice can be allocated to serve traffic associated with the service…; now refer to [0037]…. As an example, the slice management component 402 can select an optimal core network slice (existing or new) that is customized for a service requested by a UE based on information (e.g., received from the service abstraction component 102 and/or radio network control component 104), such as, but not limited to, a UE profile (e.g., comprising UE type data (e.g., IoT, smartphone, tablet, etc.) UE category (CAT-0, CAT-1, CAT-3/4, CAT-M, and the like), usage types, access priority, communication and mobility characteristics, access technology supported by the UE, billing characteristics, etc.), UE location (e.g., geographical location, home or roaming/visiting, etc.), service(s) requested (e.g., type of service), UE and/or network/business based policies, local and/or global network load and/or performance conditions (e.g., real-time and/or current network load and/or performance), etc.; now refer to Fig. 8 #806…If determined that the target service attributes can be met by utilizing an existing core network slice, then at 806, the existing core network slice can be allocated to serve traffic associated with the service).

	Regarding claim 16, Rajendra teaches as per claim 15, further comprising computer-executable instructions that, if executed by a computing device, cause the computing device to perform operations comprising: based on the analyzing, in response to determining that none of the configured set of services of the instantiated network instances match the access profile of the first UE, instantiating an additional network instance that is configured to substantially meet the access profile of the first UE and enabling the first UE to securely access the additional network instance; see Fig. 8 #809... if determined that the target service attributes cannot be met by utilizing an existing core network slice and its associated functions, then at 808, a new core network slice can be readily instantiated. In an aspect, the new core network slice can be customized to handle the service for the class of the UE and/or can be localized (e.g., located in close proximity to the UE/access point).

	Regarding claim 18, Rajendra teaches as per claim 15, wherein the analyzing comprises determining a service level agreement associated with the first UE; see [0037].
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kodaypak et al. (US Pub. No. 2018/0359337 A1), hereafter Rajendra in view of Maguire et al. (US Pub. No. 2021/0160131 A1).

	Regarding claim 4, Rajendra teaches as per claim 1, but fails to state about deactivating one or more of the instantiated network instances in response to determining that no UEs are accessing the one or more instantiated network instances; however Maguire states in [0075].. the last service using the network slice instance is de-provisioned, the network slice instance moves to the disabled state… It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Maguire with the teachings of Rajendra to make system more effective. Having a mechanism wherein deactivating one or more of the instantiated network instances in response to determining that no UEs are accessing the one or more instantiated network instances; greater way resources can be managed/utilized in the communication system.

	Regarding claim 11, Rajendra teaches as per claim 8, but fails to state about deactivating one or more of the instantiated network instances in response to determining that no UEs are accessing the one or more instantiated network instances; however Maguire states in [0075].. the last service using the network slice instance is de-provisioned, the network slice instance moves to the disabled state… It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Maguire with the teachings of Rajendra to make system more effective. Having a mechanism wherein deactivating one or more of the instantiated network instances in response to determining that no UEs are accessing the one or more instantiated network instances; greater way resources can be managed/utilized in the communication system.

	Regarding claim 17, Rajendra teaches as per claim 15, but fails to state about further comprising computer-executable instructions that, if executed by a computing device, cause the computing device to perform operations comprising deactivating one or more of the instantiated network instances in response to determining that no UEs are accessing the one or more instantiated network instances; however Maguire states in [0075].. the last service using the network slice instance is de-provisioned, the network slice instance moves to the disabled state… It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Maguire with the teachings of Rajendra to make system more effective. Having a mechanism wherein deactivating one or more of the instantiated network instances in response to determining that no UEs are accessing the one or more instantiated network instances; greater way resources can be managed/utilized in the communication system.

Claims 6, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kodaypak et al. (US Pub. No. 2018/0359337 A1), hereafter Rajendra in view of Tofighbakhsh et al. (US Pub. No. 2015/0098393 A1), hereafter Mostafa.

	Regarding claim 6, Rajendra teaches as per claim 1, but silent about analyzing service profiles for a plurality of UEs, wherein the analyzing comprises determining service level agreements associated with the plurality of UEs; however Mostafa teaches in [0087].. access network discovery and selection function server 508 can create group network traffic steering rules for groups of user equipment devices based on, for example, subscription profiles, quality of service agreements, user equipment device type, user equipment device capabilities, application specific policies and resources, and so on. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Mostafa with the teachings of Rajendra to make system more standardized.

	Regarding claim 13, Rajendra teaches as per claim 8, but silent about analyzing service profiles for a plurality of UEs, wherein the analyzing comprises determining service level agreements associated with the plurality of UEs; however Mostafa teaches in [0087].. access network discovery and selection function server 508 can create group network traffic steering rules for groups of user equipment devices based on, for example, subscription profiles, quality of service agreements, user equipment device type, user equipment device capabilities, application specific policies and resources, and so on. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Mostafa with the teachings of Rajendra to make system more standardized.

	Regarding claim 19, Rajendra teaches as per claim 15, but silent about further comprising computer-executable instructions that, if executed by a computing device, cause the computing device to perform operations comprising analyzing service profiles for a plurality of UEs, wherein the analyzing comprises determining service level agreements associated with the plurality of UEs; however Mostafa teaches in [0087].. access network discovery and selection function server 508 can create group network traffic steering rules for groups of user equipment devices based on, for example, subscription profiles, quality of service agreements, user equipment device type, user equipment device capabilities, application specific policies and resources, and so on. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Mostafa with the teachings of Rajendra to make system more standardized.

Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kodaypak et al. (US Pub. No. 2018/0359337 A1), hereafter Rajendra in view of Rowland et al. (US Pub. No. 2013/0054426 A1).

	Regarding claim 7, Rajendra teaches as per claim 1, but silent about determining a role associated with the first UE and enabling the first UE to securely access the matching instantiated network instance based on an authorizations and permissions associated with the first UE; however Rowland states in Fig. 67 and  [0219] about…  flow diagram 1500 for performing role-based security. The process flow illustrates how an administrator can invite others to utilize the resources within a cloud environment, while specifying what level of access they should have (e.g., permission to only read the information on the device, permission to modify parameters on the device, etc.). The method begins at 1502. In this example, a new user is to be added with security characteristics being specified with respect to the new user..; further see [0225] and Fig.  68- 70. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Rowland with the teachings of Rajendra to make system more effective and reliable. Having a mechanism about determining a role associated with the first UE and enabling the first UE to securely access the matching instantiated network instance based on an authorizations and permissions associated with the first UE; more reliable way resources can be managed/utilized in the communication system.

	Regarding claim 14, Rajendra teaches as per claim 8, but silent about determining a role associated with the first UE and enabling the first UE to securely access the matching instantiated network instance based on an authorizations and permissions associated with the first UE; however Rowland states in Fig. 67 and  [0219] about…  flow diagram 1500 for performing role-based security. The process flow illustrates how an administrator can invite others to utilize the resources within a cloud environment, while specifying what level of access they should have (e.g., permission to only read the information on the device, permission to modify parameters on the device, etc.). The method begins at 1502. In this example, a new user is to be added with security characteristics being specified with respect to the new user..; further see [0225] and Fig.  68- 70. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Rowland with the teachings of Rajendra to make system more effective and reliable. Having a mechanism about determining a role associated with the first UE and enabling the first UE to securely access the matching instantiated network instance based on an authorizations and permissions associated with the first UE; more reliable way resources can be managed/utilized in the communication system.

	Regarding claim 20, Rajendra teaches as per claim 15, but silent about further comprising computer-executable instructions that, if executed by a computing device, cause the computing device to perform operations comprising determining a role associated with the first UE and enabling the first UE to securely access the matching instantiated network instance based on an authorizations and permissions associated with the first UE; however Rowland states in Fig. 67 and  [0219] about…  flow diagram 1500 for performing role-based security. The process flow illustrates how an administrator can invite others to utilize the resources within a cloud environment, while specifying what level of access they should have (e.g., permission to only read the information on the device, permission to modify parameters on the device, etc.). The method begins at 1502. In this example, a new user is to be added with security characteristics being specified with respect to the new user..; further see [0225] and Fig.  68- 70. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Rowland with the teachings of Rajendra to make system more effective and reliable. Having a mechanism about determining a role associated with the first UE and enabling the first UE to securely access the matching instantiated network instance based on an authorizations and permissions associated with the first UE; more reliable way resources can be managed/utilized in the communication system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970. The examiner can normally be reached 7 a.m. -7 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 5712723988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PARTH PATEL
Primary Examiner
Art Unit 2468



/PARTH PATEL/Primary Examiner, Art Unit 2468